Citation Nr: 1220414	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  04-36 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran had active service from April 1971 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied reopening the Veteran's claim of entitlement to service connection for PTSD.  The RO in Los Angeles, California certified this claim to the Board for appellate review.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge in May 2005.  In July 2005, the Board reopened and denied this claim.  The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2006, based on a Joint Motion For Partial Remand, the Court remanded the matter to the Board for compliance with the instructions in the joint motion.  In June 2007, the Board in turn remanded the matter to the RO for additional action. 

By letter dated February 2012, the Board informed the Veteran that he had not signed a power of attorney designating Mark Lippman, Esq., who had been actively involved in this appeal, as his representative.  The Board explained that he could choose to represent himself or appoint an accredited Veterans Service Organization or another private attorney to represent him.  The Board indicated that if it did not hear from the Veteran within 30 days of the date of the letter, it would assume that the Veteran wished to represent himself and resume review of his appeal.  

By letter dated May 2012, the Veteran's attorney responded by submitting a power of attorney signed by the Veteran designating the attorney Mr. Lippman as his representative, but limiting such representation to the claim at issue in this decision.  Thus, by separate decision, the Board addresses the Veteran's claims of entitlement to a compensable evaluation for bilateral hearing loss and entitlement to an evaluation in excess of 20 percent for chronic low back pain.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in combat during active service.

2.  The record contains no credible supporting evidence that a claimed in-service stressor occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on his claim by letters dated in January 2004, March 2006, January 2008 and May 2008.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, including evidence linking his PTSD to a claimed in-service stressor and corroborating the claimed stressor, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

More specifically, the RO explained that that Veteran must provide the RO with the specific dates and places of any alleged stressors, the specific units to which the Veteran was assigned at the time the stressor(s) occurred and the names of any individuals who were injured or killed during the incident(s).  The RO further indicated that, without such information, it would not be able to perform its duty to assist the Veteran by attempting to verify his alleged stressors.  In a Memorandum dated April 2010, the RO issued a formal determination addressing the insufficiency of the information the Veteran provided.

In the January 2008 letter, per the Board's June 2007 Remand instructions, the RO focused on the Veteran's assertion of personal assault and informed the Veteran that he could submit alternative evidence, including, in part, buddy statements and performance reviews, to substantiate that assertion.  

As discussed below, during the course of this appeal, VA amended the regulation pertinent to claims for service connection for PTSD.  See 75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010), 75 Fed. Reg. 41092 (July 15, 2010) (codified as amended at 38 C.F.R. § 3.304(f)).  VA did not notify the Veteran of this amendment, which is applicable to claims pending before the Board on or after July 12, 2010, such as the Veteran's; however, an error in this regard is harmless.  This amendment is pertinent to individuals whose claimed stressors involve a fear of hostile military or terrorist activity, not individuals like the Veteran who never served in combat, in Vietnam or elsewhere. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the Veteran some of the notice letters after initially deciding the Veteran's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in April 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service treatment and personnel records, post-service VA and private treatment records and information from the Social Security Administration (SSA).  

The RO did not attempt to verify a stressor because, even after ensuring that it followed all special development procedures outlined in 38 C.F.R. § 3.304(f)(4) (2011), as mandated by VA's Adjudication Procedure Manual M21-1, Part III (Aug. 1, 2006), the Veteran did not provide any, let alone sufficient, information to do so.  Without the Veteran identifying at least one stressor with greater specificity, any such attempt would have been futile.  Compare Pentecost v. Principi, 16 Vet. App. 124, 127-29 (2002) (where the veteran's morning reports were secured after the veteran provided stressor information that included the date (month and year) and location (a particular air base) of the incidents).  

The Board acknowledges that the Veteran  has stated that he never told anyone about some of his stressors, including those involving personal assaults, so in those cases, he is not capable of providing any additional information.  With regard to his other claimed stressors, however, the Board reminds the Veteran that VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that it is not an impossible or onerous task for appellants who claim entitlement to service connection for PTSD to supply the names, dates and places of events claimed to support a PTSD stressor).

The RO also did not afford the Veteran a VA examination.  However, its error in this regard is harmless because, as discussed below, there is already sufficient medical evidence of record diagnosing the Veteran with PTSD and linking that condition to an alleged in-service stressor.  The only element missing in this case is verification of the stressor.

II.  Analysis

The Veteran seeks a grant of service connection for PTSD.  He claims that he developed this disorder secondary to stressors he experienced during service.  According to a medical history he reported during a July 1998 VA examination, written statements he submitted in February 2004 (PTSD questionnaire) and October 2004, and his hearing testimony, presented in May 2005, such stressors include: (1) coming under heavy fire on at least four occasions while serving as a tank crewman in support of an infantry unit, occasionally as security for convoys; (2) being harassed both mentally and verbally upon his arrival at Guantanamo Bay, Cuba, where he served as security on temporary duty away from his home unit; 
(3) on instruction of his tank commander and in the presence of eight other individuals, having his hands and feet held down by two other crewman while the tank commander, armed with a hand full of grease, laughed and joked that he was going to assault the Veteran, unfastened the Veteran's belt and trouser button, opened the trousers and bent the Veteran over a table; (5) one night after finishing guard duty, awakening to his platoon sergeant choking him (apparently after his shift ended and he went to sleep, his replacement never showed up); and (6) being choked by a Marine when kneeling against a pillar in the barracks, causing a loss of consciousness.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

To establish entitlement to service connection for PTSD, a claimant must submit medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

VA amended this regulation during the course of this appeal, effective July 12, 2010.  This amendment eliminates the requirement of corroborating a claimed stressor if the stressor is related to a fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010); 75 Fed. Reg. 41,092 (codified as amended at 38 C.F.R. § 3.304(f) (2011)).  It applies to claims pending before the Board on or after July 12, 2010, such as the Veteran's.  

Post-service medical evidence of record satisfies the first and second elements of a PTSD claim under the former and revised criteria of 38 C.F.R. § 3.304(f) because it includes diagnoses of PTSD linked to claimed in-service stressors.  More specifically, on multiple occasions during VA and private treatment visits and hospitalizations dated since 1996 and a VA psychological examination conducted in July 1998, medical professionals diagnosed the Veteran with PTSD and linked the diagnosis to combat service in Vietnam, service in Guantanamo Bay and the personal harassment he reportedly experienced there.

Given that a medical professional has linked the Veteran's PTSD to a claimed in-service stressor, the question becomes whether the record contains credible supporting evidence that the stressor actually occurred. 

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the veteran was "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown that a veteran engaged in combat with the enemy, a veteran's lay testimony regarding the reported stressors will be accepted as sufficient evidence of their actual occurrence, provided the testimony is found to be consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In determining whether a veteran participated in combat, his oral and written testimony will be weighed together with the other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 6,258 (2000).  A determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis and absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that the veteran did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that the veteran did not engage in combat.  Id.

In this case, when initially treated for mental health complaints in the late 1990s and during a VA examination conducted in July 1998, the Veteran told medical professionals that he had engaged in combat with the enemy while serving in Vietnam during the Vietnam era, from November 1971 to November 1972.  Since then, including in multiple written statements and during his hearing, he has not so alleged.  Other than his earlier statements, there is no evidence corroborating any alleged combat.  

According to the Veteran's DD Form 214 and other service personnel records in the claims file, although the Veteran served on active duty during the Vietnam era, he did not serve in Vietnam.  Rather, he served in a noncombat-related capacity, as a helicopter crewman chief and aircraft mechanic repairman, and did not receive any military citations indicative of combat service.  He had foreign service at Guantanamo Bay, Cuba, including from December 1971 to March 1972.

Where a determination is made that a veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the Veteran has admitted on more than one occasion that he never told anyone about the alleged harassment and personal assaults he experienced while at Guantanamo Bay, Cuba.  Indeed there is no evidence of record corroborating the harassment and/or assaults.  According to his service treatment records, however, in 1973, while at Camp Pendleton, California, he sought counseling and other treatment in response to discontentment.  In October of that year, he indicated that he got nervous, did not like hassling with superiors and did not like work anymore.  An examiner provided advice and counseling and recommended a psychological consultation, which the Veteran does not appear to have undergone.  In November of that year, he reported occasional chest pain, headaches and nausea associated with being yelled at.  

The Veteran's complaints are curious indeed, but not sufficient to corroborate the alleged harassment and/or assaults.  First, he expressed these complaints in excess of two years after returning from Cuba, which suggests that the Veteran was discontent for reasons unrelated to events that might have occurred in Cuba.  Second, he did not consider his unhappiness sufficiently severe to warrant following up with psychological counseling, as advised, or seeking separation from service.  Rather, the Veteran served for another three years and expressed no other similar complaints.  

Even assuming the law did not require corroborative evidence to verify the claimed stressors, the Board would not find the Veteran's stressor statements sufficient to prevail in this claim.  There is simply too much evidence of record calling into question the Veteran's credibility.  As previously indicated, for many years, the Veteran claimed that he engaged in combat with the enemy in Vietnam despite never being in Vietnam.  In addition, according to medical professionals, during psychological testing conducted in 1996, the Veteran had a tendency to exaggerate.  Finally, after the RO initially denied his claim for service connection for PTSD, in part, on the basis that his reported stressor could not be verified, the Veteran reported a different stressor, one which VA could not attempt to corroborate.  

Inasmuch as the record does not include credible supporting evidence that the Veteran's stressors, to which his PTSD symptoms are linked, actually occurred, 
the Board concludes that PTSD was not incurred in or aggravated by active service.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


